Citation Nr: 0605729
Decision Date: 12/21/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-15 629	)	DATE DEC 21 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to a disability rating, in excess of 10 percent, for a right middle and ring finger disability, with synovitis.

3.  Entitlement to a disability rating, in excess of 10 percent, for chronic synovitis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION


The veteran served on active duty from October 1972 to May 1985.

The matter of entitlement to service connection for a lung disorder comes before the Board of Veterans Appeals (Board) on appeal from an April 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The matters of entitlement to a disability rating, in excess of 10 percent, for a right middle and ring finger disability, with synovitis; and entitlement to a disability rating, in excess of 10 percent, for chronic synovitis of the right wrist, come before the Board of Veterans Appeals (Board) on appeal from a May 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2000, the veteran appeared at the RO and testified before a Veterans Law Judge, who is no longer with Board.  Accordingly, in April 2002, the matters were remanded for an additional travel board hearing.

In December 2002, the veteran appeared at the RO and testified before the undersigned Acting Veterans Law Judge, who is the Acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that in February 2000, the veteran dropped his appeal for an increased disability rating for a scar, right hand.  However, in August 2005, the veterans representative argued that a separate and distinct compensable evaluation is warranted for the veterans tender scar of the right palm.  Accordingly, this matter is referred to the RO for any appropriate development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in the development of his claim and has notified him of the information and evidence necessary to substantiate his claim.

2.  The medical evidence shows that the veterans lung disability was first diagnosed years after service and there is no competent evidence that suggests a causal link between his respiratory disability and any incident of active service, including cigarette smoking in service.  

3.  The veterans right middle and ring finger disability, with synovitis, is manifested by subjective complaints of pain, numbness, and some limitation of motion.  The disability is not manifested by ankylosis, amputation, or neurological defects.  

4.  The veterans chronic synovitis of the right wrist is manifested by swelling, pain, weakness of grip strength, and slight limitation of motion of the wrist, but not ankylosis of the wrist.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for an evaluation in excess of 10 percent for a right middle and ring finger disability, with synovitis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5226, 5229 (2002 - 2005).

3.  The criteria for an evaluation in excess of 10 percent for chronic synovitis of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein VCAA) became law on November 9, 2000. Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims (Courts) decision in Pelegrini v. Principi, 18 Vet App 112, 120, 121 (2004) held, in part, that a VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything you've got pertaining to your claim(s).  This new fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  Review of the VCAA notice letter of April 2004 that it complied with all the requirements as described by the Court.  

VCAA only requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the appellant's claims, because each of the four content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  Moreover, in a recent opinion, VA General Counsel held that section 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the failure to use the exact language of 38 C.F.R. § 3.159(b)(1) with respect to this fourth element was harmless, non-prejudicial error, if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the veteran has been provided a meaningful opportunity to participate in development of his claim.  Mayfield, supra. 

VA has made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claim for benefits.  All relevant Federal records have been obtained.  The service medical records are in the claims folder.  VA records and examination reports have been obtained.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding that VCAA does not apply where there is extensive factual development, reflected both in the record on appeal and the Boards decision, which indicates no reasonable possibility that further assistance would aid in substantiating claim].

Further, the veteran has not reported that any other pertinent evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Notably, neither the appellant nor the representative has asserted that the case requires further development or action under VCAA or its implementing regulations.

Thus, the Board finds VA has completed its duties under VCAA and implementing regulations.  Further, VA has completed the development of this case under all applicable law, regulations and VA procedural guidance.  See also 38 C.F.R.           § 3.103 (2004).  Therefore, it would not abridge the appellants rights under VCAA and implementing regulations for the Board to proceed to review the appeal.

Factual Background

Lung

The service medical records show that, in November 1972, shortly after the veteran entered active service, he was diagnosed as having an upper respiratory infection.  In January 1979, the veterans service medical records document that the veteran had a history of smoking two packs of cigarettes a day.  

In November 1994, the veteran submitted a claim for service connection for emphysema.  In March 1995, the RO held that service connection was not warranted for emphysema because there was no medical evidence of a diagnosis of emphysema.  

In March 1995, the veteran clarified that his claim was for entitlement to service connection for a lung disorder.  In April 1995, the RO held that service connection was not warranted for a lung condition, previously claimed as emphysema, because there was no medical evidence of a diagnosis of a chronic lung condition.  The veteran duly appealed.

In August 1997, the veteran stated that he should be entitled to service connection for emphysema, due to tobacco use while in service.  He stated that due to his in-service treatment for an upper respiratory infection, he quit smoking; however, he resumed smoking when he returned to active duty because that was the only way he could take a break.  He stated that although he had problems with smokers cough, he was encouraged to smoke; additionally, his rations always contained cigarettes.  

In August 1997, the veteran presented testimony at a regional office hearing.  He stated that his breathing gets shallower in colder weather.  He alleged that he had been diagnosed with mild emphysema.  He related that he was forced to smoke and that he attempted to quit on several occasions, but he was unable to because he was always around smokers.  Since his discharge from service he has not experienced a major respiratory infection.  He alleged that it was in remission and seasonal.

VA treatment records reveal that the veteran reported in November 1997 with complaints of emphysema; however, the examiner noted that the only respiratory diagnosis he could find was for asthma.  

In January 1998, the RO held that service connection was not warranted for emphysema due to tobacco use in service or for nicotine dependence acquired in service.  

In July 1999, the veteran reported for a VA general examination.  The veteran reported a history of smoking four packs per day for twenty years.  He also stated that he was having difficulty breathing and experiencing frequent respiratory infections, therefore, he stopped smoking in 1992.  Since then he had not been treated for pneumonia or bronchitis, though he has had antibiotics for colds.  A chest X-ray performed in August 1999, showed that the lungs were adequately expanded and clear of infiltrates or congestion.  There were no nodules or effusions.  The impression was normal chest, unchanged since August 1997.  Associated pulmonary function tests revealed a moderate obstructive lung defect with significant response to bronchodilator.  

VA treatment records reveal that, in September 1999, the veteran was diagnosed as having asthmatic bronchitis and that he felt worse with cold weather.  The veteran was further assessed as having chronic obstructive lung disease and asthmatic component.  

In February 2000, the veteran testified at a travel board hearing.  He stated that once he quit smoking in 1992 his lung health went down.  

In December 2002, the veteran presented for an additional travel board hearing.  The veteran testified that he did not experience any respiratory problems prior to his entry into service.  He stated that he had been told he had a lung condition, but he was not informed as to whether it was bronchitis or emphysema.  

In May 2004, the veteran was scheduled for a VA examination.  The veteran was diagnosed as having chronic obstructive pulmonary disease.  The examiner noted an 80 pack-year history of cigarette smoking that ended in 1992 and that there was no history of pulmonary tuberculosis or other mycobacterial disease.  The examiner opined that the veterans current lung disability was much more related to his heavy cigarette smoking rather than to any respiratory problem he had while in service.  He reiterated that there was no history of pulmonary tuberculosis or other mycobacterial disease.  Pulmonary function tests revealed a moderate obstructive lung defect. 

Hand & Wrist

In October 1988, the RO held that service connection was warranted for the post operative status following repair of the flexor digitorum sublimis, flexor digitorum profundus, and common digital nerve of the middle and ring fingers of the right hand.  The veterans service-connected right hand disability was assigned a noncompensable evaluation.

The current claim on appeal for an increased disability rating was received in April 1993.  The veteran stated that he could grip a hammer but could not maintain the grip.  The range of motion in his right wrist was not the same as in his left wrist.  Additionally, his ring finger started closing up on him and he had to undergo therapy to get it straightened.  His ring and middle fingers were numb at all times and he was unable to feel hot or cold. 

In October 1993, a VA examiner found that the veterans physical examination was within normal limits.  In May 1994, the RO held that a compensable disability evaluation for the veterans service-connected residuals, right hand injury, was not warranted.  The veteran duly appealed.

In August 1997, the veteran presented testimony at a regional office hearing.  He described that he felt a shooting, tingling pain and numbness in the two fingers that were injured in service.  Mobility was okay, unless he was hanging on to or grasping something.  The hand was also sensitive.  

VA treatment records revealed complaints of pain in the right hand.  In June 1994, the veteran underwent a routine upper extremity nerve conduction velocity study.  Findings included right digital nerve injuries; borderline ulnar slowing at elbow; and minimal slowing at right carpal tunnel. 

In November 1997, the veteran presented for a VA examination of his hand, thumb, and fingers.  Objective findings included normal appearance of the wrist, with full range of motion, and negative carpal tunnel signs.  The ulnar nerve was nontender and wrist motion was normal and equal.  Flexion was to 80 degrees, and extension was to 75 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 45 degrees.  Pronation and supination were to 90 degrees.  The wrist was nontender and did not exhibit any swelling.  The hand had full extension and flexion of all digits.  Pulp (finger tip) to palm distance with metacarpophalangeal joints straight and flexed was zero for the fingers.  Opposition and flexion were normal for the thumb.  The joints did not exhibit any swelling or redness.  Sensation was normal except for the adjacent surfaces of the middle and ring fingers.  X-rays revealed no significant arthritis in the right hand and a possible old injury in the fifth metacarpal.

In November 1997, the veteran also presented for a VA peripheral nerves examination.  Physical examination revealed that there was giveaway on testing strength of the finger flexors of the right hand.  His right hand made a normal fist.  There was no atrophy or fasciculation noted.  Pinprick sensation was impaired in the distribution of the dorsal digital nerves to the radial side of the ring finger and the ulnar side of the long finger.  Two-point discrimination was five millimeters or less in all fingers.  Tinels sign was negative at the wrist.  The examiners impression was neuroma with sensory loss, fingers, right hand.  

In July 1998, the Decision Review Officer increased the veterans disability evaluation to 10 percent for his service-connected residuals, right hand injury.  The Decision Review Officer also assigned a separate 10 percent evaluation for chronic synovitis, right wrist, with slight restriction of dorsiflexion from tendon shortening.  Additionally, the veteran was also granted service connection for a three inch zigzag scar in the right palm, and assigned a 10 percent disability evaluation.

In February 2000, the veteran presented testimony at a travel board hearing.  He testified that his hand was tender and that he had no control when holding something.  If he picked up something heavy, his wrist would go out.  Additionally, in the cold months his hand was really numb.  Occasionally, he experienced cramping of the hand.  He also experienced a shooting pain in his wrist, and the same fatigue he had with his hand.  He wore hand braces.  At that time, the veteran dropped his appeal for an increased disability rating for a scar, right hand.  

In October 2002, the veteran presented for a VA joints examination.  The right wrist exhibited some pain.  Range of motion studies revealed flexion to 75 degrees and extension to 70 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 40 degrees.  Pronation and supination were to 90 degrees.  The wrist was nontender and did not exhibit any swelling.  As to the veterans right wrist, the examiner stated that it continued with some discomfort that had been diagnosed as chronic synovitis.  

In December 2002, the veteran presented for an additional travel board hearing.  He testified that he could close his fist and had strength in the hand; however, he still experienced a great deal of numbness and tingling.  

In May 2004, the veteran reported for a VA hand, thumb, and fingers examination.  Physical examination revealed that the hands appeared normal except for a scar in the palm of the right hand.  There was full extension of the ten digits.  There was full extension of eight fingers.  Pulp to palm distance was zero for eight fingers with MP joints straight and flexed.  Opposition and flexion were normal for both thumbs.  The right hand had moderate tenderness in the palm near the scars.  Sensation was decreased on the ulnar one-half of the middle finger and on the radial one-half of the ring finger.  Sensation, intrinsic muscle function, and circulation were otherwise normal.   There were no calluses or loss of tissue.  The various tendons were working very well and there was normal active motion of the various fingers.  X-rays revealed some very mild degenerative changes, especially at PIP and DIP joints.  There were no osteophytes, but there was mild decrease in articular cartilage space of 25 percent at most of these joints.  

The examiners assessment was that the right hand was status post surgical treatment in military for a laceration at the palm.  He had had laceration damage to the nerves and tendons, and surgery repaired some of the damage.  There was satisfactory healing following the surgery, but he continued experiencing pain and numbness.  The continuing numbness was diagnosed as continuing traumatic damage to the digital nerves of the middle and ring finger.  The continuing pain and tenderness was diagnosed as moderately bothersome scarring in the palm of the hand and some early mild degenerative arthritis in the finger joints.  The examiner also commented that increasing palm to pulp distance by half an inch for each of the four fingers of the right hand would represent the veterans subjective symptoms.  The veteran also had flare-up problems which would be represented by increasing palm to pulp distance by 3/8 of an inch for each of the four fingers of the right hand

Laws and Regulations

Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  Analysis of this provision discloses that there are three essential elements, which must be met to establish entitlement.  There must be current disability; there must be disease or injury during service, and there must be a nexus or connection relating the current disability to the disease or injury during service.

Further, the evidence must be competent.  That is, an injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis; and, where an opinion is used to link the current disorder to a cause during service, a competent opinion of a medical professional is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2005).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that compensation for service-connected injury is limited to those claims which show present disability, and where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.

More recently, the Court held that the above rule is not applicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis

LUNG

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may be granted for a current disease or injury which competent evidence shows had its onset during the veterans active service, even if the symptoms of the disorder were not manifested as a chronic disease during service or exhibited with continuity since service.  38 C.F.R. § 3.303(a).  Thus, for example, service connection may be granted for any disease diagnosed initially after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in the active military service or, if pre-existing active service, was aggravated therein beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition noted during service is not shown to be chronic. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

In 1993, VAs General Counsel held that direct service connection of disability may be established if the evidence establishes that injury or disease resulted from tobacco use during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (June 1993).

In addition, the VA General Counsel subsequently found that a determination as to whether service connection for disability or death attributable to tobacco use subsequent to military service should be established on the basis that such tobacco use resulted from nicotine dependence arising in service, and therefore is secondarily service connected pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative answers to the following three questions: (1) whether nicotine dependence may be considered a disease for purposes of the laws governing veterans benefits, (2) whether the veteran acquired a dependence on nicotine in service, and (3) whether that dependence may be considered the proximate cause of disability or death resulting from the use of tobacco products by the veteran.  If each of these three questions is answered in the affirmative, service connection should be established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (May 1997).

Following that General Counsel Opinion, the then Acting Under Secretary for VA benefits indicated in a July 1997 letter, which he provided to the directors of all Veterans Benefits Administration offices (ROs) and Medical Centers (VAMCs), that, in view of the conclusion by the Under Secretary for Health for VA that nicotine dependence may be considered a disease for VA compensation purposes, then the answer in all nicotine dependence cases to the first element set forth in VAOPGCPREC 19-97 is that nicotine dependence is such a disease.  The acting Under Secretary for benefits proceeded to point out that each decision must then specifically address the remaining two elements, i.e., whether the veteran acquired a dependence on nicotine in service, and whether that dependence may be considered the proximate cause of his current disability resulting from the use of tobacco products by him, noting that proximate cause is to be defined by the parameters that were set forth by the Office of General Counsel in its precedent opinion and according to 38 C.F.R. § 3.310.

The Office of General Counsel also indicated that the first tier of the analysis, concerning the question of whether the veteran became chemically dependent on nicotine while in service, is a medical issue.  This means that competent medical evidence, and not just the opinion of a lay person, is required to address this question.  See e.g., Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

Even more recently enacted legislation prohibits granting service connection for disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103 (West 2002). This statute, however, applies only to claims filed after June 9, 1998.  Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veterans claim was submitted prior to June 9, 1998, and thus will be decided on the basis of the earlier law.

Under the prior rating criteria, nicotine dependence was held to be a disease for VA compensation purposes.  Accordingly, the remaining two elements that need to be substantiated for compensation purposes are: whether the veteran acquired a dependence on nicotine in service; and, whether that dependence may be considered the proximate cause of his current disability resulting from the use of tobacco products.  

The Board finds the evidence of record does not warrant the grant of service connection for a lung disorder.  Other than the veterans lay opinion, there is no competent medical evidence of record that substantiates the veterans allegation that he acquired a dependence on nicotine during his period of service.  The question of whether the veteran became chemically dependent on nicotine while in service, is a medical issue.  See e.g., Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  Rather, the medical evidence purports that the veterans dependance began prior to his entry into service.  In August 1997, the veteran alleged that he quit smoking due to in-service treatment for an upper respiratory infection in November 1972, one month after his entry into service.  In January 1979, the veterans service medical records documented that he had a history of smoking two packs of cigarettes a day; however, they do not state when the veteran began smoking.  

The Board notes that the veteran has stated that he quit smoking in 1972, during his period of service, but was forced to resume for several reasons, including his need for breaks and because he was constantly surrounded by smokers.  However, the record is absent of any medical evidence that documents a nicotine dependence that began during his period of service  As a lay person, however, the veteran is not competent to provide an opinion requiring medical knowledge, such as a question of a medical diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Accordingly, the Board finds that the record lacks competent and probative evidence of nicotine dependence that arose during active service.  Therefore, the Board finds that the preponderance of the evidence is against service connection for a lung disorder.  38 U.S.C.A. § 5107(b).

HAND

The Board notes that the rating criteria for ankylosis and limitation of motion of the fingers were amended in July 2002.  See 67 FR 48,784-48,787 (July 26, 2002).  The Board will evaluate the veterans claim under both sets of rating criteria.  Prior to August 26, 2002 the rating criteria provided that a 10 percent rating was warranted for favorable ankylosis of the middle and ring finger of the hand (for both the major and minor hand) and a 20 percent rating was warranted for unfavorable ankylosis of the middle and ring finger of the hand (for both the major and minor hand).           38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223 (2002).  

Subsequent to August 26, 2002, the rating criteria for amputation did not change, but the rating criteria for ankylosis of the fingers did, and a rating based on limitation of motion of the fingers was added.  The maximum evaluation for limitation of motion of the index finger is 10 percent and limitation of motion of the ring finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

In this case the veterans right middle and ring finger disability, with synovitis, has been evaluated as ankylosed and 10 percent disabling under Diagnostic Code 5226 for the minor hand.  This is the maximum schedular rating available under that diagnostic code under either the prior or amended regulations.  

Diagnostic Code 5229 provides for a 10 percent disability evaluation where there is limitation of motion of the index finger that meets the rating criteria and does not provide a compensable evaluation for limitation of motion of the ring finger.  Thus an increased rating is still not available under the amended regulations.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2005) in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the veterans affected joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In conclusion, there is no basis for a rating in excess of 10 percent based on limitation of motion due to any functional loss as the veteran is receiving the maximum schedular rating for limitation of motion of the long and ring fingers.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

WRIST

The veterans chronic synovitis of the right wrist, is currently evaluated as 10 percent disabling under Diagnostic Code 5020.  The Board notes that the veterans disability has been evaluated under this diagnostic code by analogy.  38 C.F.R. § 4.20 (2005).

Pursuant to Diagnostic Code 5020 for synovitis, the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Pursuant to Diagnostic Code 5215, under which limitation of motion of the wrist is evaluated, dorsiflexion less than 15 degrees warrants a 10 percent evaluation for either major or minor wrist; and palmar flexion limited in line with forearm warrants a 10 percent evaluation for either major or minor wrist.  10 percent is the highest rating assignable under this diagnostic code.  Since it evaluates limitation of motion, a rating under this code can not be had in addition to the current rating under 5020, because that would be compensating the same manifestations (limitation of motion) twice.  Such pyramiding is strictly prohibited by regulation.  38 C.F.R. § 4.14 (2005).  

Normal range of motion for the wrist is defined as follows: dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2005).

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.      §§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Because there is no evidence of ankylosis of the wrist, Diagnostic Code 5214 is not for application.  In this regard, the veterans chronic synovitis of the right wrist does not provide for a higher rating.  See Diagnostic Code 5214.  Also, because the veteran is already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not allow for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered other potentially applicable diagnostic codes that provide for assignment of higher evaluations for the veterans chronic synovitis of the right wrist.  However, the Board finds that no other diagnostic code provides for a higher rating.  In this regard, the Board observes that the record shows no sensory or vascular deficit distal to the wrist; intact extensor function of all fingers, including the thumb; normal radial and ulnar pulses; and no instability at the scapholunate joint.

In summary, the Board finds that the competent and probative evidence of record does not support the assignment of a rating in excess of 10 percent for the veterans chronic synovitis of the right wrist disability.  This is a case where the preponderance of the evidence is against the claim and the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski,     1 Vet. App. 49 (1990).

 Other Criteria and Extraschedular Rating  

For both the service-connected finger and wrist disabilities, the potential application of various provisions of Title 38 of the Code of Federal Regulations (2005) have been considered whether or not they were raised by the veteran as required by the holding of the United States Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board finds that the evidence of record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board finds that there has been no showing by the veteran that this service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a lung disorder is denied.

A disability rating, in excess of 10 percent, for a right middle and ring finger disability, with synovitis, is denied.

A disability rating, in excess of 10 percent, for chronic synovitis of the right wrist is denied.



	                        ____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

